—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered February 9, 1998, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The objections by the defendant’s counsel to references to certain hearsay evidence were sustained, and no requests for curative instructions were made. Accordingly, the Supreme Court “must be deemed to have corrected the error to the defendant’s satisfaction” (People v Campbell, 228 AD2d 689, 690).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Goldstein and Smith, JJ., concur.